On Motion for Rehearing.
The 1st assignment of error complains at the trial court overruling a general demurrer urged against appellee’s cross-action; the 2nd complains of such action on the part of the trial court as to the demurrer urged against the first count in appellee’s cross-action; the 3rd complains of the overruling of appellants’ “special exceptions” (there were several such urged) ; the 4th complains of the overruling of appellants’ “special exception set forth in paragraph 14” of appellants’ “supplemental petition and answer”; the 5th complains of the overruling of a “special exception” set forth in “paragraph 15” of such pleading.
These five assignments of error, all being very general and not sufficient to show the appellate court how, or why, any error was committed by the trial court, are supported by one “proposition,” which states in substance that the pleadings of the parties being thus and so, and the appellants having presented a “general demurrer and exceptions, the trial court was authorized to look to the entire record of the case in passing upon such demurrers, and if the amended pleading in cross-action was inconsistent with and in conflict with such record, the facts alleged in the cross-action, although on its face stating a good cause of action, are not to be taken as true, and it was fundamental error to overrule such demurrers and exceptions.”
The five assignments of error, supra, are not sufficient for our consideration, and it is plainly evident that each is not supported by a “proposition” germane thereto.
The “proposition” advanced is clearly multifarious and deals with five *960separate and distinct matters, and when analyzed does not state a distinct proposition of law, nor does it specify any distinct error committed by the trial court.
■ The 6th assignment of error complains at the overruling of appellants’ motion to strike appellee’s alternative count (in trespass to try title) beca,use appellee had in its previous pleadings pleaded only for judgment on its debt with foreclosure of its liens, without claiming title to the property involved.
The 1st .proposition supporting the assignment of error is a mere “abstraction” and makes no attempt to apply any principle of law (if there be one therein) to the -case at bar. The 2nd proposition supporting the 6th assignment of error is couched in words that make it apply to the case at bar, but it states no error committed by the trial court, and does not pretend to disclose how, or why, the appellants 'were injured by the overruling of the motion to strike. In fact, in the statement of the nature and result of the suit, appellants disclose that this count was openly abandoned by appellee.
The 7th assignment of error complains of the overruling of appellants’ motion to strike a portion of appellee’s “first count,” on the theory that the matters contained in such count (for debt and foreclosure) were adjudicated at the time the temporary injunction was dissolved. The supporting proposition is a mere “abstraction,” which makes no attempt to apply the proposition of law (if any is stated) to the case at bar.
The 8th assignment of error complains of the overruling of appellants’ motion to strike appellee’s 1st count, because in'procuring a judgment dissolving appellants’ temporary injunction, appel-lee elected to foreclose its lien “by a trustee’s sale outside of court.” The supporting proposition is a mere “abstraction.”
Under Lewis v. Powell (Tex.Civ.App.) 205 S.W. 737, and Pickard v. Reed (Tex.Civ.App.) 52 S.W.(2d) 274 (writ refused), neither the assignment of error nor the “proposition” states a “proposition of law.”
The 9th assignment of error complains of the trial court overruling appellants’ motion to strike from appellee’s pleading all reference to foreclosure of the first lien, on the theory that such issue was adjudicated in the judgment dissolving appellants’ temporary injunction.
The supporting proposition states no proposition of law disclosing error committed by the trial court, and the assignment of error states none.
The 10th assignment of error asserts that “the trial court erred in holding, in effect, that the defendant, Jefferson Standard Life Insurance Company, had a suit pending herein for the foreclosure of the first lien deed of trust, signed by Mrs. Pearl Davis, at the time of the foreclosure of said lien by the substitute trustee, on November 7, 1933, after the dissolution of the temporary injunction on September 30, 1933.”
The supporting proposition is to the effect that the appellee having moved to dissolve the injunction and prayed only in the alternative for judgment for debt and foreclosure, and having induced the trial court to dissolve appellants’ injunction, has waived and abandoned its count for debt and foreclosure.
Neither the assignment of error nor the proposition state a proposition of law for the Court of Civil Appeals to consider.
The 11th assignment of error complains because the trial court held “in effect, that the sale of the real estate * * * by the substitute trustee * * * was void because of the pendency of defendant’s cross-action;” asserting that the cross-action was disposed of and adjudicated when the judgment was entered dissolving the temporary injunction.
The supporting proposition merely attempts to show that a temporary injunction was issued enjoining a sale by the trustee, that appellee moved to dissolve the writ, and prayed only in the alternative for its debt and foreclosure of its lien, and obtained judgment dissolving the writ, that “all other matters pleaded in the alternative went out of the case, and there was no suit for foreclosure pending at the time of the trustee’s sale thereafter.”
Neither the assignment of error nor the proposition states a proposition of law for consideration.
The 12th assignment of error asserts that the trial court erred in holding “in effect,” that the sale of the real estate by the trustee did not extinguish the deed of trust lien, and in allowing same to be foreclosed by judgment of court
*961The supporting proposition simply asserts that the temporary injunction restraining the sale by trustee having been dissolved and the holder of the lien having no action in court pending for foreclosure at the time the trustee’s sale was made, the court erred in holding that the lien was not extinguished by the trustee’s sale, and in allowing the lien to be foreclosed by judgment.
Neither the assignment of error nor the supporting proposition state a proposition of law for consideration.
The 13th assignment of error asserts that the trial court erred in overruling appellants’ motion to strike appellee’s first count, seeking foreclosure of its two liens, because appellee owned both such liens at the time of the trustee’s sale.
The supporting proposition is a mere “abstraction.”
The 14th assignment of error asserts that the trial court erred in overruling appellants’ motion to strike appel-lee’s first count, because the foreclosure of the first lien had been waived and abandoned by appellee when it procured a dissolution of appellants’ temporary injunction.
The supporting proposition is an attempt to enlarge upon the assignment of error. Neither states a proposition of law for consideration.
The 15th assignment of error asserts that the trial court erred in overruling the motion to strike the count last referred to, because by its action appellee has elected to foreclose by trustee’s sale outside of court.
The supporting proposition asserts that the action of appellee amounts to an election.
Neither the assignment of error nor the proposition states a proposition of law for consideration.
The 16th assignment of error complains of the refusal of the trial court to grant appellants’ motion for an instructed verdict because the undisputed evidence showed that the deed of trust lien had been foreclosed under the power of sale contained in the trust deed, by the substitute trustee.
The supporting proposition asserts that it having been shown by the undisputed and uncontradicted evidence that appellee had foreclosed its lien under the deed of trust through a trustee’s sale, at which ap-pellee bid in the property, received a deed and placed same of record, “it was fundamental error for the court to overrule plaintiffs5 motion for an instructed verdict for the plaintiffs as to another foreclosure of the same lien in court.”
No attempt is made to show how any advantage was gained by appellee, through such sale, or how appellants were injured, or lost anything, or were placed at any disadvantage they would not have otherwise suffered, because of the judgment awarded by the trial court, or by reason of the sale.
Neither the assignment of error nor the proposition presents a proposition of law for consideration.
The 17th assignment of error complains of the trial court admitting in evidence a $30,000 note executed by one. Mrs. Pearl Davis without requiring proof of its execution, the attention of the trial court having been called to the fact that Mrs. Davis was not a party to the suit, and the note was not signed by the appellants.
The 18th assignment of error is exactly like the 17th, but complains of the admission in evidence of the deed of trust securing the said note, for the same reason.
One proposition supports these two assignments of error. It is a mere “abstraction.” Neither the assignments nor the supporting proposition present any proposition of law for consideration.
The 19th assignment of error complains of the admission in evidence of a power of attorney executed by R. E Ellis to Mrs. L. F. Ellis, asserting that such instrument did not authorize Mrs. Ellis to execute certain notes, a deed of trust and a chattel mortgage.
The 20th complains of the admission in evidence of the $2,000 note, for the same reason.
The 21st complains of the admission in evidence of the second lien deed of trust, for the same reason.
The 22d complains of the admission in evidence of the chattel mortgage for the same reason.
These four assignments of error are supported by one “proposition.” We copy it:
“Powers of attorney being strictly construed, it is error to admit such an instru*962ment in evidence, over objection, to prove the execution of an instrument purporting to have been executed .under such power of attorney when it appears from the fact (face?) of such instrument that the power of attorney does not confer the power to execute the particular kind of instrument being offered in evidence.”
The “proposition” is a mere “abstraction,” as is plainly seen, but -even if it should be considered as applying to the admission in evidence , of several written instruments, it would be distinctly multifarious. But, it does not constitute a proposition of law. It makes no attempt to disclose how, or why, any party was injured by the admission in evidence of these several written instruments. It presents nothing for consideration by the court.
The 23d assignment of error complains of the exclusion of testimony offered by the witness, Mrs. Ellis.
The 24th complains of the exclusion of testimony offered by the witness Porter.
The two assignments of error are supported by one “proposition” which is a mere “abstraction.”
The 25th assignment of error complains of the exclusion of testimony offered by (he witness Mrs. Ellis.
It is supported by a “proposition” that is a mere “abstraction.”
The 26th assignment of error asserts that the trial court erred in allowing judgment to be entered foreclosing the first lien deed of trust, after it was shown by undisputed evidence that such lien had been foreclosed through a trustee’s sale.
The 27th is like the 26th, but refers to to the foreclosure of the second lien note.
The one “proposition” which supports these two assignments of error asserts that the undisputed evidence having shown that the first lien had been foreclosed at a trustee’s sale by appellee, which owned both liens, it was error to provide in the judgment for the foreclosure of the second lien, it having been cut off by the first foreclosure.
It will be seen that the so-called “proposition” is not germane to the 26th assignment of error. Furthermore, no effort is made either in the assignments of error or in the “proposition” to show how, or why, appellants have been injured by the judgment of foreclosure. Nothing is presented for consideration.
The 28th assignment of error complains of the trial court entering judgment for foreclosure of the lien for taxes, because there was no evidence showing that ap-pellee had paid any taxes.
The “proposition” supporting this assignment of error is a mere “abstraction.”
The 29th assignment of error asserts as error the provisions of the judgment decreeing the sale of the real estate twice on the same day, to satisfy the first and second liens.
This assignment of. error is supported by a proposition that is a mere “abstraction.” But no effort is made to show how, or why, such judgment has injured appellants.
The 30th assignment of error is a restatement of the 29th, in different language.
It is supported by a proposition that is a mere “abstraction.” But it does not attempt to show how, or why, appellants were injured by the decree.
The 31st assignment of error asserts that the trial court erred in not providing in the judgment that the real estate be sold once, and the proceeds be applied, first, to the payment of costs; second, to the payment of the first lien, and then to payment of the second lien, and the balance, if any, to appellants. The supporting proposition is a mere “abstraction.” But it does not attempt to show how, or why, appellants are injured by the decree.
The 32d assignment of error asserts that the trial court erred in providing for the sale of the personal property, secured by a chattel mortgage, a secondary lien, before the sale of the real estate, which is the primary security. The supporting proposition makes no attempt to show how, or why, appellants were injured by the decree.
The 33d assignment of error asserts that the trial court erred in failing to provide in the judgment that appellee take nothing on its count in trespass to try title.
The proposition supporting this assignment of error is a mere “abstraction.” But it does not attempt to show how, or why, the decree has injured appellants.
The above-mentioned proposition is followed by proposition No. 25. The briefer does not attempt to show which assignment of error it purports to support. It is a mere “abstraction,” but asserts that it *963is error to fail to require a plaintiff to elect which of two remedies he will pursue (debt and foreclosure of his liens, or in trespass to try title), at the beginning of the trial, instead of after all evidence has been heard. This “proposition” does not state a proposition of law for consideration, and it makes no attempt to show how, or why, appellants were injured in the premises.
The 34th assignment of error, which is too general for consideration, has been abandoned.
The 26th “proposition” is a mere “abstraction.” The briefer says it is under assignment of error No. 32. It makes no effort to show how, or why,' appellants have been injured by the judgment.
The 35th assignment of error asserts that the trial court erred in overruling appellants’ motion to correct the judgment. It is supported by a “proposition” that is a mere “abstraction.”
Following such “proposition” is proposition No. 28, which is likewise a mere “abstraction.” Neither the assignment of error, nor either of the two “propositions” attempts to show how, or why, appellants have been injured by the overruling of the motion to correct the judgment.
In the statement of the nature and result of the suit, appellants admit that a personal judgment for debt was not taken against them, but was waived by appel-lee, and that judgment was entered only establishing the debts, with foreclosure of the several liens held by appellee.
Thus it appears that no excess judgment can possibly be had by appellee against appellants, regardless of what the property may bring at the sale, or sales.
There is not so much as one assignment of error, or one so-called “proposition” that attempts to disclose how, or why, the appellants have been or even can be injured by the decree entered in this cause.
May we respectfully advise the bar that if they will brief their cases just as they did before any attempt was made to amend articles 1757 and 1844 (Rev.St.), such briefs will meet with the enthusiastic approval of every appellate court in Texas.
And may we further advance the thought that the proper “mechanics” of briefing causes was neither changed nor disturbed by the amended statutes, and that the simple, wholesome, and necessary rules for briefing causes on appeal are still in full force and effect.
We are fully aware of the fact that as early as the year 1893, our Supreme Court in the case of Clarendon Land Investment Agency Co. v. McClelland et al., 86 Tex. 179, 23 S.W. 576, 1100, 22 L.R.A. 105, has pointed out the difference between a “general” assignment of error that is sufficient, and one that specifically gives the “reasons” why error was committed. In that opinion the court has said that certain assignments of error may be classified as “general” and yet be sufficient, but it is made plain that any such “sufficient general assignments” should be supported by a “proposition” pointing out the “reasons” why the assignment shows error committed by the trial court. Obviously, this is necessary. Were this not made a requisite of correct briefing, the áppealing party could assign as error the giving of a charge, or portion of a charge, over his objection, and assign reasons which were not urged in the trial court, without pointing out where in the record the error was urged. Under such circumstances the appellate court would be compelled to search the entire transcript to ascertain whether or not any such error was preserved below.
Any criticism of a charge not made to the trial court is waived, unless the charge shows “fundamental error.”
It is idle to say that the matter we have just discussed would be exposed in the ap-pellee’s brief.
The burden of appeal is upon the appellant, and every appellate court to which a cause is appealed is duty bound to consider the appealing party’s brief first, and only turns to the appellee’s brief to ascertain what, if anything, is advanced in answer to the appellant’s contentions.
Is it not apparent that the appellant’s brief should contain assignments of error which are propositions of law within themselves, or such general assignments as may be considered, supported by propositions of law germane thereto, and that, as a part of each assignment, or subjoined thereto, accurate reference should be made to the part of the record where the proceedings complained of maj” be found? The cases of Chicago, R. I. & G. Railway Co. v. Pemberton and El *964Paso Electric Railway Co. v. Lee, by our Supreme Court, cited in our original opinion, so hold, and we will follow them.
Twenty years ago this court, in Perry Bros. v. McNeill, 189 S.W. 120, laid down the rule that briefs before this court must substantially comply with the rules for briefing, if they are to be considered.
The court as it is now constituted asks no more. We want briefs that will shorten our labors. Such may be easily prepared, regardless of the number of questions presented.
The motion 'is overruled.
On Motion for Leave to File Second Motion for Rehearing.
There being nothing new in the conclusions filed by us in overruling the motion for a rehearing, no new or changed ruling or opinion appearing therein, and the conclusions serving only to specifically point out the matters ruled upon in the original opinion, to permit the filing of and the necessity for reviewing a second motion for rehearing amounts to no more than pyramiding motions for the purpose of delaying the time within which applications for writs of error may be presented. This our Supreme Court has not only justly frowned upon, but has specifically announced cannot be done. '
We see no reason for a second motion for rehearing, and the motion for leave to file same is overruled.